EXAMINER’S COMMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 6/4/2021 has been entered.	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The provisional nonstatutory double patenting rejection has been withdraw, because the instant application has the earliest effective filing date of the two applications, taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c).  The claims are otherwise in condition for allowance.  Thus, the provisional rejection has been withdrawn to allow the instant application to issue.
The claims specifically require a mutation of N282A in SEQ ID NO: 2, where the resulting protein is capable of interacting with guide RNA and target DNA.  The closest prior art is Nureki et al (WO 2017/127807 A1, cited in a prior action).  Nureki et al teach the Acidaminococcus sp. BV3L6 Clustered Regularly Interspaced Short Palindromic Repeats from Prevotella and Francisella (AsCpf1) protein of instant SEQ ID NO: 2 (e.g., Fig. 25).  Nureki et al teach the AsCpf1 protein with a mutation at N282 (e.g., paragraph [0044]).  Nureki et al do not teach the specific N282A mutation.  Nureki et al suggest “modifying, e.g., changing or mutating, a neutral amino acid to a charged, e.g., positively charged, amino acid, e.g., Alanine.”  See paragraph [00240].  However, asparagine (asn or N) is a polar amino acid.  There is no specific suggestion to mutate position N282 to alanine (A) in Nureki et al or other prior art.  Furthermore, the effect of the mutation at this position would have been unpredictable.  Without the instant .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699